United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.R., Appellant
and
THE FEDERAL DEPOSIT INSURANCE
CORPORATION, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0446
Issued: November 6, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 29, 2017 appellant, through counsel, filed a timely appeal from an
October 17, 2017 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).
As more than 180 days has elapsed from the last merit decision, dated June 6, 2017, to the filing
of this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3 the Board lacks jurisdiction over the merits of the claim.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decisions are incorporated herein by reference. The relevant facts are as
follows.
On June 23, 2000 appellant, then a 37-year-old technician, filed a traumatic injury claim
(Form CA-1) alleging that, while on break on June 21, 2000, she was walking to the employing
establishment credit union located next door to the building where she worked. She stepped in a
hole in the pavement, slipped and fell hitting her face and left side, and injured her left foot, knee,
hand, hip, and face. Appellant amended her Form CA-1 on June 13, 2000 to include that she broke
two teeth in the fall. By decisions dated October 18, 2000 and June 28, 2001, OWCP denied her
claim, finding that she was not in the performance of duty at the time of her June 21, 2000 incident.
Appellant appealed to the Board. By decision dated July 24, 2002, the Board remanded the case
for further development regarding the location of the alleged incident and other factual aspects of
appellant’s claim.4
Following the Board’s July 24, 2002 remand, by decision dated September 26, 2002,
OWCP accepted appellant’s claim for sprain/strain of the left foot, left hand, and the left shoulder
or upper arm.
In a letter dated November 9, 2009, OWCP proposed to terminate appellant’s wage-loss
compensation and medical benefits. It afforded her 30 days for response. By decision dated
December 23, 2009, OWCP terminated appellant’s wage-loss compensation and medical benefits,
effective December 18, 2009. Appellant appealed the December 23, 2009 termination decision to
the Board and, by decision dated June 6, 2012, the Board determined that OWCP had met its
burden of proof to terminate appellant’s wage-loss compensation and medical benefits, effective
December 20, 2009.
On April 1, 2014 appellant filed a schedule award claim (Form CA-7). In support of this
claim, she submitted a March 7, 2014 note from her attending physician, Dr. Emmanuel P. Brown,
an internist, opining that she had reached maximum medical improvement (MMI) and continued
to require treatment of her chronic conditions.
In a report dated May 27, 2014, Dr. Stuart J. Goodman, a Board-certified neurologist,
found significant decreased range of motion (ROM) of the left shoulder. He applied the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent Impairment5
3

Docket No. 01-1895 (issued July 24, 2002); Docket No. 11-1718 (issued June 6, 2012).

4

Id.

5

A.M.A., Guides 6th ed. (2009).

2

(A.M.A., Guides) and determined that appellant had three percent upper extremity permanent
impairment due to the sensory peripheral nerve injury and five percent permanent impairment due
to her left shoulder. Dr. Goodman reached a complete impairment rating of eight percent
permanent impairment of the left upper extremity.
OWCP’s district medical adviser (DMA) reviewed Dr. Goodman’s report on May 20, 2015
and recommended a second opinion evaluation.
On June 17, 2015 OWCP referred appellant for a second opinion evaluation with
Dr. D. Burke Haskins, a Board-certified orthopedic surgeon. In his March 29, 2016 report,
Dr. Haskins noted that appellant had minimal active motion in her left shoulder, and that any
attempt at passive motion in the left shoulder produced a ratcheting-type resistant response with
tremulous motions. He reported no atrophy of the parascapular musculature, left forearm, or arm.
Dr. Haskins diagnosed left cervical neuritis or radiculitis and left shoulder strain causally related
to appellant’s accepted employment injury. He found the remainder of her accepted conditions
had resolved. Dr. Haskins also noted that appellant’s physical examination suggested symptom
magnification or functional overlay. He applied the A.M.A., Guides and found that her left
shoulder had one percent permanent impairment. Dr. Haskins further found three percent
permanent impairment of the left upper extremity due to left brachial neuritis or radiculitis. He
combined these impairment ratings to reach four percent permanent impairment of the left upper
extremity.
The DMA reviewed appellant’s claim on April 26, 2016 and determined that she had one
percent permanent impairment due to left shoulder strain and one percent permanent impairment
due to brachial neuritis based on the diagnosis-based impairment (DBI) methodology of the
A.M.A., Guides. He applied the Combined Values Chart of the A.M.A., Guides and calculated a
combined two percent permanent impairment of the left upper extremity.
By decision dated July 7, 2016, OWCP granted appellant a schedule award for two percent
permanent impairment of the left upper extremity.
On July 15, 2016 counsel requested an oral hearing before an OWCP hearing
representative. During the oral hearing on March 22, 2017, appellant testified that her left arm
was limp and paralyzed. She asserted that she was in pain all of the time. Counsel contended that
appellant had significant decrease in motion with severe sensory motor problems.
By decision dated June 6, 2017, OWCP’s hearing representative found that appellant had
no more than two percent permanent impairment of her left upper extremity for which she had
previously received a schedule award. She based this finding on the DMA’s impairment rating
which relied on the DBI methodology of rating impairment of a left shoulder strain and residual
brachial neuritis.

3

On July 20, 2017 counsel requested reconsideration of the June 6, 2017 merit decision
contending that T.H.6 and FECA Bulletin No. 17-067 required OWCP to issue a new schedule
award decision finding of a greater impairment rating.
By decision dated October 17, 2017, OWCP denied appellant’s request for reconsideration
of the merits of the claim pursuant to 5 U.S.C. § 8128(a). It found that based on a reading of FECA
Bulletin No. 17-06 counsel’s argument was insufficient to warrant merit review as he failed to
submit both new legal argument and relevant new evidence in support of the July 20, 2017 request
for reconsideration.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,8
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.9 To be entitled to a merit review of
an OWCP decision denying or terminating a benefit, a claimant also must file his or her application
for review within one year of the date of that decision.10 When a claimant failed to meet one of
the above standards, OWCP will deny the application for review without reopening the case for a
review on the merits.11
When reviewing an OWCP decision denying merit review, the function of the Board is to
determine whether OWCP properly applied the standards set forth at 20 C.F.R. § 10.606(b)(3) to
the claimant’s application for reconsideration and any evidence submitted in support thereof.12

6

Docket No. 14-0943 (issued November 25, 2016).

7

FECA Bulletin No. 17-06 (May 8, 2017).

8

5 U.S.C. § 8128(a). Under section 8128 of FECA, the Secretary of Labor may review an award for or against
payment of compensation at any time on his own motion or on application.
9

20 C.F.R. § 10.606(b)(3).

10

Id. at § 10.607(a).

11

Id. at § 10.608(b).

12

T.B., Docket No. 18-0033 (issued May 23, 2018); Annette Louise, 54 ECAB 783 (2003).

4

The Board has also held that the reopening of a case may be predicated solely on a legal premise
not previously considered, where the legal contention has a reasonable color of validity.13
In T.H.,14 the Board held that OWCP had inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. The
Board determined that no consistent interpretation had been followed regarding the proper use of
the DBI or the ROM methodology when assessing the extent of permanent impairment for
schedule award purposes.15 The Board noted that the purpose of the use of uniform standards was
to ensure consistent results and to ensure equal justice under the law to all claimants.16 The Board
concluded that OWCP physicians were at odds over the proper methodology for rating upper
extremity impairment, having observed attending physicians, evaluating physicians, second
opinion physicians, impartial medical examiners, and district medical advisers use both DBI and
ROM methodologies interchangeably without any consistent basis. Furthermore, the Board
observed that physicians interchangeably cited to language in the first printing or the second
printing when justifying use of either ROM or DBI methodology. Because OWCP’s own
physicians were inconsistent in the application of the A.M.A., Guides, the Board found that OWCP
could no longer ensure consistent results and equal justice under the law for all claimants.17 In
order to ensure a consistent result and equal justice under the law for cases involving upper
extremity impairment, the Board directed OWCP to utilize a consistent method for calculating
permanent impairment for upper extremities to be applied uniformly. In compliance with the
Board’s directives, OWCP promulgated FECA Bulletin No. 17-06.18

13

See M.R., Docket No. 18-0164 (issued May 23, 2018) (finding that in determining the timeliness of the claim,
OWCP failed to consider the new legal argument of when the claimant was aware or should have been aware of the
causal relationship between the employment and the compensable injury); J.A., Docket No. 17-1306 (issued May 20,
2018) (finding that OWCP erroneously applied a specific point of law, by failing to convert the claimant’s traumatic
injury claim to an occupational disease claim); J.K., Docket No. 17-1215 (issued January 10, 2018) (finding that
OWCP repeatedly failed to address and consider the claimant’s argument that his employment exposure was a
specially assigned duty in his emotional condition claim); P.W., Docket No. 16-0418 (issued August 4, 2017) (finding
that in determining timeliness OWCP failed to address the new relevant legal argument that the claimant continued to
be exposed to factors of employment); T.L., Docket No. 16-0536 (issued June 6, 2016) (finding that OWCP failed to
consider relevant new legal arguments and remanding for consideration of these argument on the merits); but see
M.E., 58 ECAB 694 (2007) (when a request for reconsideration does not meet at least one of the three requirements
enumerated under OWCP’s regulations, OWCP will deny the application for reconsideration without reopening the
case for a review on the merits).
14

Supra note 6.

15

C.S., Docket No. 17-1871 (issued January 23, 2018); T.H., supra note 6.

16

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

17

Supra note 6.

18

Supra note 7.

5

With regard to reconsideration requests following schedule award decisions, FECA
Bulletin No. 17-06 provides in relevant part:
“OWCP … will not revisit prior cases unless a request for reconsideration is
received that contains new legal argument and relevant medical evidence that
addresses the necessary criteria outlined in this Bulletin. In accordance with
existing procedure, where the original decision for which review is sought used the
Sixth Edition and in the event that the recalculation results in a lesser impairment
due to mathematical or other error, an overpayment will be declared.”19 (Emphasis
added.)
ANALYSIS
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of his claim.
In support of the July 20, 2017 request for reconsideration, counsel contended that based
on the Board’s decision in T.H.,20 OWCP was required to further develop the evidence and issue
a new decision.
OWCP denied the July 20, 2017 request for reconsideration finding that FECA Bulletin
No. 17-06 required both a “new legal argument” and “relevant medical evidence” prior to
reopening a schedule award claim for consideration of the merits based on a request for
reconsideration. The Board finds that the dual requirement of FECA Bulletin No. 17-06
improperly expands the requirements for merit review under 5 U.S.C. § 8128(a) beyond that which
is defined by OWCP’s regulation, 20 C.F.R. § 10.606(b)(3), and prior Board precedent. 20 C.F.R.
§ 10.606(b)(3) explicitly requires that a claimant either: contend that OWCP erroneously applied
or interpreted a specific point of law; to advance a relevant legal argument not previously
considered by OWCP; or to submit relevant and pertinent new evidence not previously considered
by OWCP. The regulation does not require and the Board has never held that a claimant is required
to establish more than one element of this regulation to warrant review of the merits of his or her
claim. Furthermore, the Board has frequently directed OWCP to reopen a claimant’s claim for
consideration of the merits when the request for reconsideration met one of the standards for
obtaining merit review of his or her case, including only a new legal argument.21
The Board finds that appellant’s new legal argument that appellant’s upper extremity
schedule award should be evaluated both on ROM and DBI methods is relevant to the facts of her
claim as appellant’s physician discussed her loss of ROM in the left shoulder, is in keeping with
Board precedent in T.H., et al, and maintains the goals described by the Board in T.H.,22 to ensure
that OWCP provide consistent results and equal justice under the law for all claimants. As such,
19

Supra note 7.

20

Supra note 6.

21

Supra note 13.

22

Supra note 6.

6

the Board finds that the dual requirement for granting reconsideration requests described in FECA
Bulletin No. 17-06 is an unwarranted and unsupported restriction on requests for reconsideration
under 5 U.S.C. § 8128(a). The Board further finds that OWCP’s refusal to reopen appellant’s case
for further consideration of the merits of her claim constituted an abuse of discretion.23
For these reasons, the Board will set aside OWCP’s October 17, 2017 decision and remand
the case for a merit review. After such further development as deemed necessary, OWCP shall
issue an appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the October 17, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: November 6, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

23

Supra note 22.

7

